PER CURIAM.
Ellis D. Downs appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm on the basis of Burgess v. State, 764 So.2d 749 (Fla. 2d DCA 2000). We certify the same question we certified in Burgess, which is:
AFTER THE HOLDING IN CALLA-WAY,1 CAN A TRIAL COURT RELY UPON A SWORN ARREST REPORT IN THE COURT FILE TO DETERMINE, AS A MATTER OF LAW, THAT CONSECUTIVE HABITUAL OFFENDER SENTENCES ARE ILLEGAL? '
Affirmed; question certified.
BLUE, A.C.J., and WHATLEY and DAVIS, JJ., Concur.

. State v. Callaway, 658 So.2d 983 (Fla.1995), receded from on other grounds by Dixon v. State, 730 So.2d 265 (Fla.1999).